 
 
I 
111th CONGRESS
2d Session
H. R. 5198 
IN THE HOUSE OF REPRESENTATIVES 
 
May 4, 2010 
Mr. Paulsen (for himself, Ms. Titus, Mr. Guthrie, Mr. Lance, Mr. Lee of New York, and Mr. Rogers of Michigan) introduced the following bill; which was referred to the Committee on Education and Labor
 
A BILL 
To express the sense of Congress that the Federal Pell Grant program should be a high funding priority. 
 
 
1.Sense of CongressIt is the sense of Congress that— 
(1)the Federal Pell Grant program under section 401 of the Higher Education Act of 1965 (20 U.S.C. 1070a) is the single largest source of grant aid for postsecondary education attendance funded by the Federal Government;  
(2)the Federal Pell Grant program plays a unique role in promoting economic and social mobility in the United States; 
(3)the Federal Pell Grant program is the Nation’s largest single source of need-based grant assistance; 
(4)financial aid has a significant positive impact on the postsecondary enrollment and success rates of students from low income families; and 
(5)the Federal Pell Grant Program should be a high funding priority. 
 
